Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00677-CV

                                  IN THE INTEREST OF K.K.M.

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-08818
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 6, 2013

DISMISSED FOR LACK OF JURISDICTION

           The underlying lawsuit is a suit affecting the parent-child relationship. Appellant seeks

to appeal from temporary orders and an order on a motion for alternative service. Appellee has

filed a motion to dismiss for lack of jurisdiction.

           The Texas Family Code expressly precludes an interlocutory appeal from a trial court’s

temporary orders. See TEX. FAM. CODE ANN. § 105.001(e) (West 2008). There is no statutory

authority for an appeal from a family law order providing for alternative service. See CMH

Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011) (holding, absent statute authorizing

interlocutory appeal, appellate courts generally have jurisdiction only over final judgments).

Therefore, on January 10, 2013, this court ordered appellant to show cause in writing why this

appeal should not be dismissed for lack of jurisdiction.
                                                                                   04-12-00677-CV


        On January 24, 2013, appellant filed a response that did not address our jurisdiction over

the three orders her notice of appeal stated she wished to appeal. Instead, appellant’s response

alleged: (1) an order denying “the motion to vacate by the Honorable Justice Martha Tanner”

was final and appealable; (2) the order denying a “second motion to vacate by the Honorable

Judge Sol Casseb” was final and appealable; and (3) “the order granting sanctions by the

Honorable Judge Rene McElhaney” was final and appealable. In the alternative, appellant asked

that she be allowed to amend her pleadings “to constitute a Writ of Mandamus.” We granted

appellant’s request, and on February 15, 2013, appellant filed a petition for writ of mandamus

with this court in cause number 04-13-00123-CV.

        Because the challenged orders are not appealable and because appellant has since filed a

petition for writ of mandamus, we grant appellee’s motion to dismiss and dismiss this appeal for

lack of jurisdiction.



                                                     PER CURIAM




                                               -2-